Exhibit 10.01

 

Execution Version

 

 



Total Energies Nouvelles Activités USA

24 Cours Michelet

92800 Puteaux

France

 

February 11 2016

 

 

Amyris, Inc.

5885 Hollis Street, Suite 100

Emeryville, CA 94608

 

Attention: Mr. John Melo, President & CEO

 

RE: Amending the Letter Agreement regarding Restructuring of Total Amyris
BioSolutions B.V.

 

Amyris, Inc., a Delaware corporation (“Amyris”), and Total Energies Nouvelles
Activités USA (formerly known as Total Gas & Power USA, SAS), a société par
actions simplifiée organized under the laws of the Republic of France (“TENA”),
executed that certain letter agreement, dated July 26, 2015, regarding the
restructuring of Total Amyris BioSolutions B.V. (the “Letter Agreement”), to
which the parties hereby make, effective as of the date hereof, the changes set
forth below.

 

1.Adjusted Date for Closing. Reference in the first sentence of the second
paragraph of the Letter Agreement to “On or before September 18, 2015” is hereby
amended to read “On or before February 29, 2016”.

 

2.Adjust the Consideration Owed for Amyris’s TAB Shares. Reference in clause 7
of the Letter Agreement to “Amyris to sell to TENA, and TENA to acquire from
Amyris, 200 ordinary shares in TAB in exchange for (i) USD 5 million in
principal amount of 1.5% convertible notes due 2017 (the “R&D Notes”), (ii) the
accrued and unpaid interest on all USD 75 million in principal amount of R&D
Notes outstanding prior to Closing, (iii) the EUR 50,000 in principal amount of
the Class A Note, and (iv) the accrued and unpaid interest on the Class A Note
by:” is hereby amended to read: “Amyris to sell to TENA, and TENA to acquire
from Amyris, 200 ordinary shares in TAB in exchange for TENA’s waiver and
forgiveness of (i) US$1,300,751.86 in principal amount of the 1.5% senior
secured convertible notes due on March 1, 2017 (the “R&D Notes”) that remain
outstanding as of the Closing, (ii) the interest that is accrued and unpaid as
of the Closing on all R&D Notes, including the $2,828,944.92 of such interest
that was outstanding as of July 29, 2015, (iii) the EUR 50,000 in principal
amount of the Class A Note, and (iv) the accrued and unpaid interest on the
Class A Note by:”.

 

3.Issue a New Note for the Remaining $3.7 Million Principal Balance of the R&D
Notes. A new bullet point is added at the end of clause 7 of the Letter
Agreement: “○ To satisfy its obligation in clause 7(i) above, TENA shall
surrender to Amyris the remaining R&D Note of US$5,000,751.86 in principal
amount, and Amyris shall execute and make available for delivery to TENA,
without service charge, a new, unsecured senior convertible note, containing
substantially similar terms and conditions, in the principal amount of
US$3,700,000.”

 

Capitalized terms used herein and not defined shall have the meanings given to
such terms in the Letter Agreement. Except as specifically provided in this
document, the terms and conditions of the Letter Agreement shall remain in full
force and effect. Together, the Letter Agreement and this document



 

 



constitute the entire agreement between the Parties with respect to the subject
matter, and supersede any and all prior negotiations, representations,
correspondence, understandings and agreements with respect to the subject
matter, including the parties’ letter agreement dated October 12, 2015. To the
extent of any conflict between the Letter Agreement and this document, this
document shall supersede and govern. This document may be executed in
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when signed by each party hereto and delivered to the other party.

 



  Very truly yours,             Total ENERGIES NOUVELLES ACTIVITÉS USA          
        By: /s/ Bernard Clement       Name: Bernard Clement    
Title:  President  



 

Agreed to and accepted as of
the date first written above:

 

Amyris, Inc.

 

 



By:       Name: John Melo     Title: President & CEO

 

 

 

 

 

 

 

 

 

 



constitute the entire agreement between the Parties with respect to the subject
matter, and supersede any and all prior negotiations, representations,
correspondence, understandings and agreements with respect to the subject
matter, including the parties’ letter agreement dated October 12, 2015. To the
extent of any conflict between the Letter Agreement and this document, this
document shall supersede and govern. This document may be executed in
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when signed by each party hereto and delivered to the other party.

 

  Very truly yours,             Total ENERGIES NOUVELLES ACTIVITÉS USA          
        By:         Name: Bernard Clement     Title:  President  



 

Agreed to and accepted as of
the date first written above:

 

Amyris, Inc.

 

 



By: /s/ John Melo     Name: John Melo     Title: President & CEO

 



 

